427 F.2d 144
166 U.S.P.Q. 454
JENKINS METAL SHOPS, INC., Appellees,v.PNEUMAFIL CORPORATION, Appellant.
No. 13886.
United States Court of Appeals, Fourth Circuit.
Argued May 6, 1970.Decided June 8, 1970.

Robert W. Fiddler, New York City (J. Carlton Fleming, Charlotte, N.C., on brief) for appellant.
Clifton T. Hunt, Jr., Greensboro, N.C.  (Hunt, Heard & Rhodes, Greensboro, N.C., on brief) for appellees.
Before SOBELOFF, BOREMAN and BUTZNER, Circuit Judges.
PER CURIAM.


1
Upon a copious record and after observing the accused machine in operation, the District Judge concluded that the device does not infringe appellant's patent.  We have reviewed the record and are in accord with the Judge's findings and conclusions.  For the reasons stated in the District Court's opinion, 303 F.Supp. 653 (W.D.N.C.1969), its judgment is


2
Affirmed.